DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed  7/7/2022 has been entered.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11-14, 16, 17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2014/0218625) in view of Lee et al. (US 2015/0109559).
With regards to Claim 1, Kuromizu discloses a device comprising: a display panel [11] (see paragraph 51 and Figure 2); a frame [22] at a rear of the display panel [11] (see paragraph 60 and Figure 2), the frame [22] including a bottom [22a] and a sidewall [22b] extending from the bottom [22a] (see paragraph 62 and Figure 8); a substrate [25] on the frame [22] (see paragraph 60 and Figure 10); a light source [24] mounted on the substrate [25] (see paragraph 60 and Figure 10); a lens (comprising the lens shown as [27] in Figure 10 and corresponding to lens [427] shown in Figure 18, see paragraphs 74, 75, and 128 and Figures 10 and 19) mounted on the light source [24] (see Figure 10), wherein the lens [27] includes an upper surface (comprising the surface with concavity [27e], see Figure 10), a lower surface (comprising the surface of lens [27] nearest light source [24] and including groove [27c], see Figure 10), a side surface connected with the upper surface and the lower surface (see Figure 10), and legs [27d] fixed on the substrate [25] (see paragraph 75 and Figure 10); a reflecting layer [30] between the substrate [25] and the lens [27]; and a plurality of dots (comprising the dots shown as [81a] in Figure 10 and corresponding to the dots [431a] as seen in Figure 18, see paragraph 128) formed on a top surface of the reflecting layer [30] (see paragraph 88 and Figure 10), wherein the lower surface of the lens [27] includes a groove [27c] in which the light source [24] is inserted (see paragraph 100 and Figure 10), wherein the plurality of dots is arranged around the light source [24] (see paragraph 94 and Figures 10 and 19) and only in an area under the lens [427] (see paragraph 128 and Figures 10 and 19; since the dots [431a] are disposed not outside the area over which the lens [427] is formed), and wherein at least some of the plurality of dots are disposed to form a fan shaped area (see Figures 10 and 19; as seen in Figure 19 at least a portion of the plurality of dots are disposed in an area which can be drawn having a substantially fan-shaped area).
Kuromizu does not explicitly disclose the plurality of dots is only disposed in an area under the lens between the side surface and the groove.  However, Kuromizu does disclose the groove [27c] is formed to be conical and V-shaped in cross-section (see Kuromizu paragraph 75 and Figure 10) and that the light from the light source [24] is subsequently entered into the light-receiving side groove [27c] to enter the diffusion lens and refracted to a wide angle by the inclined surface (see Kuromizu paragraph 75).  Furthermore, the light source [24] is disposed on substrate [25], and the reflecting layer [30] is disposed on substrate [25] excluding the mounting regions of the light sources [24] (see Kuromizu paragraph 89 and Figure 10), and the mounting region of the light source [24] substantially corresponds to the groove [27c] (see e.g. Kuromizu Figure 10).  Thereby the plurality of light reflecting dots [31a] are excluded from being disposed in the mounting regions of the light sources, which substantially align with the groove of the lenses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the plurality of dots of Kuromizu to be disposed only in an area under the lens between the side surface and the groove.  One would have been motivated to do so in order for the light from the light source to be subsequently entered into the light-receiving side groove to enter the diffusion lens and refracted to a wide angle by the inclined surface (see Kuromizu paragraph 75).
Kuromizu does not explicitly disclose the fan shaped area is partially circled around at least one of the legs of the lens.
Lee et al. teaches at least some of the plurality of dots (comprising the beads formed on reflective layer [330], see paragraph 191 and Figure 16) are disposed to form a fan shaped area partially circled around at least one of the legs [156] (see paragraph 77 and Figure 2) of the lens [350] (see paragraphs 65, 176, and 191 and Figures 12A-12C, 16, and 14; the lens [350] is substantially fixed by legs, which are distributed at locations [112] as seen in Figures 12A-12C relative the lens [350], and locations [312] as seen in Figure 14, the dots are formed within the inner boundary shown as [330b] in Figure 16 and corresponding to boundary [330a] in Figure 14, which is substantially circled about at least one leg position [312] of lens [350] as seen in Figure 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of at least one of the legs of the lens of Kuromizu such that the fan shaped area is partially circled around at least one of the legs of the lens as taught by Lee et al.  One would have been motivated to do so in order to precisely control the distribution of light from the light source (see Lee et al. paragraph 78) and decrease mirror reflection beneath the lens, to achieve a more uniform light distribution (see Lee et al. paragraph 192).


With regards to Claim 5, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the plurality of dots [31a] changes a reflectance of the reflecting layer [30] under the lens [24] (see paragraph 101).

With regards to Claim 6, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 5.
Kuromizu further discloses the plurality of dots reduces a reflectance of the reflecting layer [30] under the lens [27] (see paragraph 101).

With regards to Claim 7, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the plurality of dots reduce a reflectance of light from the light source [24] under the lens [27] (see paragraphs 101 and 103).
With regards to Claim 8, Kuromizu discloses the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the plurality of dots [431a] is arranged at regular intervals in a circumferential direction on the top surface of the reflecting layer [30] (see paragraphs 101 and 128 and Figure 19).

With regards to Claim 9, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the plurality of dots [31a,431a] includes a first dot area (comprising an outer concentric circular arrangement of dots [431a] as seen in Figure 19) and a second dot area (comprising an inner concentric circular arrangement of dots [431a] as seen in Figure 19), the first dot area forming the fan shaped area (see Figure 19; the fan-shaped area can be drawn about some of the plurality of dots in the outer concentric circular arrangement of dots [431a] forming the first dot area), wherein the second dot area is positioned nearer the groove [27c] of the lower surface of the lens [27] than the first dot area (see Figures 10 and 19).
Kuromizu does not explicitly disclose a size of the first dot area is greater than a size of the second dot area.  However, Kuromizu does disclose the arrangement of dots may be such that as the dots are disposed radially away from the light source, a size of the dots increases (see Kuromizu paragraph 132 and Figure 21), and that the groove [27c] is formed to be correspond to the light source [24] (see Kuromizu paragraph 75 and Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of dots of Kuromizu to include a size of the first dot area is greater than a size of the second dot area.  One would have been motivated to do so in order to alter the light reflectance of the light reflecting layer to be greater the further away from the light source, which is useful in a case such as if a situation occurs in which the reflecting layer may be made thinner than a certain amount, or if a material that reduces the variation in light reflectance of the reflecting layer is used when the thickness of the reflecting layer is made smaller than a certain amount (see Kuromizu paragraph 132).

With regards to Claim 11, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the fan shaped area circles around the light source [24] (see Figure 19), and wherein the fan shaped area includes two terminal end portions and a curved portion between the two terminal end portions (see Figure 19; at least a portion of the plurality of dots are disposed in an area which can be drawn having a terminal end boundary near one of the dots, extending about a curve of the circle on which the dot is formed and including some of the plurality of dots extending about the arc of the circle to an area near another dot partway about the circle, thereby substantially forming a fan-shaped area circling around the light source [24]).

With regards to Claim 12, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 9.
Kuromizu further discloses the first dot area forms a dot pattern in regular intervals, and wherein the second dot area forms a dot pattern in regular intervals (see paragraphs 101 and 128 and Figure 19; the first and second dot areas substantially form dot patterns in regular intervals).

With regards to Claim 13, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 9.
Kuromizu further discloses the first dot area and the second dot area are separated from each other (see Figure 19; the first and second dot areas are substantially separated by a spacing between dots of the first dot area and of the second dot area).

With regards to Claim 14, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the reflecting layer [30] is fixed on the substrate [25] (see paragraph 89 and Figures 10 and 11; the reflecting layer [30] is coated and cured onto substrate [25], thereby being substantially fixed on substrate [25]).

With regards to Claim 16, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the side surface of the lens [27] has a cylindrical shape between the upper surface and the lower surface (see paragraph 74 and Figures 10 and 19; the lens [27] substantially has a thickness and a circular shape in plan view, and as seen in Figure 10 the side surface is substantially vertical, thereby giving the lens [27] a shape to substantially have the side surface of the lens having a cylindrical shape between the upper surface and the lower surface).

With regards to Claim 17, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 1.
Kuromizu further discloses a diameter of the upper surface of the lens [27] is smaller than a diameter of the lower surface of the lens [27] (see Figure 10).

With regards to Claim 30, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 1.
Kuromizu further discloses the plurality of dots are formed on the top surface of the reflecting layer [30] to include a first dot fan-shaped area on a first side of the light source [24], and a second dot fan-shaped area on a second side of the light source [24] opposite to the first side (see Figure 19; the plurality of dots are formed on the top surface of the reflecting layer [30] such that at least a first dot fan-shaped area in the outer concentric circle can be disposed on each side of light source [24]).

Claims 2, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2014/0218625), as modified by Lee et al. (US 2015/0109559), further in view of Chang et al. (US 2015/0009680).
With regards to Claim 2, Kuromizu and Lee et al. disclose the display device as discussed above with regards to Claim 1.
Kuromizu does not disclose the lower surface of the lens includes a lower surface concave portion around the groove.
Chang et al. teaches the lower surface [111] of the lens [20] includes a lower surface concave portion (comprising the concave portion formed at least by surface [113], see paragraph 13 and Figures 1 and 3) around the groove (comprising the groove formed at surface [114], see paragraph 13 and Figures 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower surface of the lens of Kuromizu to include a lower surface concave portion around the groove, as taught by Chang et al.  One would have been motivated to do so in order to form a receiving space within the lens for the light source (see Chang et al. paragraph 13).

With regards to Claim 4, Kuromizu, Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 2.
Kuromizu further discloses the lens [27] includes an upper surface concave portion [27e] on the upper surface of the lens [27], and wherein the upper surface of the lens refracts at least a first part of light emitted from the light source [24] toward the sidewall [22b] of the frame [22] (see paragraph 75 and Figures 8 and 10; the second concave portion [27e] refracts light to be emitted from the lens [27] at a wide angle, which substantially directs the light in a more outward direction, which will at least partially include light refracted in a direction toward sidewall [22b] of the frame [22]).

With regards to Claim 15, Kuromizu, Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 2.
Kuromizu further discloses the lens [27] includes an upper surface concave portion [27e] on the upper surface of the lens [27] (see paragraph 75 and Figure 10).
Kuromizu does not explicitly disclose the upper surface concave portion of the upper surface of the lens has a funnel shape.
Chang et al. teaches the lens includes an upper surface concave portion [140] on the upper surface of the lens, and the second concave portion [140] of the upper surface of the lens has a funnel shape (see paragraph 16 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens upper surface concave portion of Kuromizu to include a funnel shape as taught by Chang et al.  One would have been motivated to do so in order to reflect almost all of the light incident on the second concave portion towards a side surface of the lens (see Chang et al. paragraph 16).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2014/0218625), as modified by Lee et al. (US 2015/0109559) and Chang et al. (US 2015/0009680), further in view of Song et al. (US 2015/0219966).
With regards to Claim 3, Kuromizu, Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 2.
Kuromizu further discloses the lens [27] includes an upper surface concave portion [27e] on the upper surface of the lens [27] (see paragraph 75 and Figure 10).
Kuromizu does not disclose the upper surface of the lens reflects at least a first part of light emitted from the light source toward the sidewall of the frame through the side surface of the lens.
Song et al. teaches the lens [340] includes a second concave portion [341] on the upper surface [345] of the lens [340] (see paragraph 79 and Figure 6), and wherein the upper surface [345] of the lens [340] reflects at least a first part of light emitted from the light source [330] toward the sidewall of the frame [310] through the side surface [347] of the lens [340] (see Figures 1 and 6; the light reflected by surface [345] through side surface [347] is substantially directed in a lateral direction, which is substantially in a direction toward the sidewall of frame [310]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of the lens of Kuromizu to reflect at least a first part of light emitted from the light source toward the sidewall of the frame through the side surface of the lens, as taught by Song et al.  One would have been motivated to do so in order to sufficiently diffuse the emitted light (see Song et al. paragraph 69).

Claims 18-21 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuromizu (US 2014/0218625) in view of Chang et al. (US 2015/0009680), Lee et al. (US 2015/0109559), and Song et al. (US 2015/0219966).
With regards to Claim 18, Kuromizu discloses a display device comprising: a display panel [11] (see paragraph 51 and Figure 2); a frame [22] at a rear of the display panel [11] (see paragraph 60 and Figure 2), the frame [22] including a bottom [22a] and a sidewall [22b] extending from the bottom [22a] (see paragraph 62 and Figure 8); a substrate [25] on the frame [22] (see paragraph 60 and Figure 10); a light source [24] mounted on the substrate [25] (see paragraph 60 and Figure 10); a lens (comprising the lens shown as [27] in Figure 10 and corresponding to lens [427] shown in Figure 19, see paragraphs 74, 75, and 128 and Figures 10 and 19) mounted on the light source [24] (see Figure 10), wherein the lens [27] includes an upper surface having an upper surface concave portion [27e] (see paragraph 75 and Figure 10), a lower surface (comprising the surface of lens [27] nearest light source [24] and including groove [27c], see Figure 10) facing the upper surface [27c] (see Figure 10), a side surface connected with the upper surface and the lower surface (see Figure 10), and legs [27c] fixed on the substrate [25] (see paragraph 75 and Figure 10); a reflecting layer [30] between the substrate [25] and the lens [27]; and a plurality of dots (comprising the dots shown as [81a] in Figure 10 and corresponding to the dots [431a] as seen in Figure 19, see paragraph 128) formed on a top surface of the reflecting layer [30] (see paragraph 88 and Figure 10) and configured to change a reflectance of the reflecting layer [30] under the lens [27] (see paragraph 101), wherein the lower surface of the lens [27] includes a groove [27c] in which the light source [24] is inserted (see paragraph 100 and Figure 10), and wherein the plurality of dots is arranged around the light source [24] (see paragraph 94 and Figures 10 and 18) and only in an area under the lens [427] (see paragraph 128 and Figures 10 and 19; since the dots [431a] are disposed not outside the area over which the lens [427] is formed), wherein at least some of the plurality of dots are disposed to form a fan shaped area a fan shaped area (see Figures 10 and 19; as seen in Figure 19 at least a portion of the plurality of dots are disposed in an area which can be drawn having a substantially fan-shaped area).
Kuromizu does not explicitly disclose the plurality of dots is only disposed in an area under the lens between the groove and the side surface of the lens.  However, Kuromizu does disclose the groove [27c] is formed to be conical and V-shaped in cross-section (see Kuromizu paragraph 75 and Figure 10) and that the light from the light source [24] is subsequently entered into the light-receiving side groove [27c] to enter the diffusion lens and refracted to a wide angle by the inclined surface (see Kuromizu paragraph 75).  Furthermore, the light source [24] is disposed on substrate [25], and the reflecting layer [30] is disposed on substrate [25] excluding the mounting regions of the light sources [24] (see Kuromizu paragraph 89 and Figure 10), and the mounting region of the light source [24] substantially corresponds to the groove [27c] (see e.g. Kuromizu Figure 10).  Thereby the plurality of light reflecting dots [31a] are excluded from being disposed in the mounting regions of the light sources, which substantially align with the groove of the lenses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the plurality of dots of Kuromizu to be disposed only in an area under the lens between the groove and the side surface of the lens.  One would have been motivated to do so in order for the light to be aligned with the groove such that light from the light source to be subsequently entered into the light-receiving side groove to enter the diffusion lens (see Kuromizu paragraph 75).
Kuromizu does not explicitly disclose the fan shaped area is partially circled around at least one of the legs of the lens.
Lee et al. teaches at least some of the plurality of dots (comprising the beads formed on reflective layer [330], see paragraph 191 and Figure 16) are disposed to form a fan shaped area partially circled around at least one of the legs [156] (see paragraph 77 and Figure 2) of the lens [350] (see paragraphs 65, 176, and 191 and Figures 12A-12C, 16, and 14; the lens [350] is substantially fixed by legs, which are distributed at locations [112] as seen in Figures 12A-12C relative the lens [350], and locations [312] as seen in Figure 14, the dots are formed within the inner boundary shown as [330b] in Figure 16 and corresponding to boundary [330a] in Figure 14, which is substantially circled about at least one leg position [312] of lens [350] as seen in Figure 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of at least one of the legs of the lens of Kuromizu such that the fan shaped area is partially circled around at least one of the legs of the lens as taught by Lee et al.  One would have been motivated to do so in order to precisely control the distribution of light from the light source (see Lee et al. paragraph 78) and decrease mirror reflection beneath the lens, to achieve a more uniform light distribution (see Lee et al. paragraph 192).
Kuromizu does not disclose the lens is a reflective lens.
Song et al. teaches a reflective lens [340] (see paragraph 103 and Figure 6), and wherein the plurality of dots [3246a] is arranged around the light source [330] and only in an area under the reflective lens [340] between the groove (comprising the groove formed by surface [346-1], see Figure 6) and the side surface [347] of the reflective lens [340] (see paragraphs 79 and 124 and Figures 6 and 13).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Kuromizu to be a reflective lens as taught by Song et al.  One would have been motivated to do so in order to sufficiently diffuse the emitted light (see Song et al. paragraph 69).
Kuromizu does not disclose a lower surface concave portion around the groove.
Chang et al. teaches a lower surface concave portion (comprising the concave portion formed at least by surface [113], see paragraph 13 and Figures 1 and 3) around the groove (comprising the groove formed at surface [114], see paragraph 13 and Figures 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Kuromizu to include a lower surface concave portion around the groove, as taught by Chang et al.  One would have been motivated to do so in order to form a receiving space within the lens for the light source (see Chang et al. paragraph 13).

With regards to Claim 19, Kuromizu, Song et al., Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu further discloses the plurality of dots is arranged at regular intervals in a circumferential direction on the top surface of the reflecting layer [30] (see paragraphs 101 and 128 and Figure 19).

With regards to Claim 20, Kuromizu, Song et al., Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu does not disclose the upper surface of the reflective lens reflects at least a first part of light emitted from the light source toward the sidewall of the frame through the side surface of the lens.
Song et al. teaches the upper surface of the reflective lens [340] reflects at least a first part of light emitted from the light source [330] toward the sidewall of the frame [310] through the side surface [347] of the lens [340] (see Figures 1 and 6; the light reflected by surface [345] through side surface [347] is substantially directed in a lateral direction, which is substantially in a direction toward the sidewall of frame [310]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of the lens of Kuromizu to reflect at least a first part of light emitted from the light source toward the sidewall of the frame through the side surface of the lens, as taught by Song et al.  One would have been motivated to do so in order to sufficiently diffuse the emitted light (see Song et al. paragraph 69).

With regards to Claim 21, Kuromizu, Song et al., Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu further discloses the plurality of dots [31a,431a] includes a first dot area (comprising an outer concentric circular arrangement of dots [431a] as seen in Figure 19) and a second dot area (comprising an inner concentric circular arrangement of dots [431a] as seen in Figure 19), the first dot area forming the fan shaped area (see Figure 19; the fan-shaped area can be drawn about some of the plurality of dots in the outer concentric circular arrangement of dots [431a] forming the first dot area), wherein the second dot area is positioned nearer the groove [27c] of the lower surface of the reflective lens [27] than the first dot area (see Figures 10 and 19).
Kuromizu does not explicitly disclose a size of the first dot area is greater than a size of the second dot area.  However, Kuromizu does disclose the arrangement of dots may be such that as the dots are disposed radially away from the light source, a size of the dots increases (see Kuromizu paragraph 132 and Figure 21), and that the groove [27c] is formed to be correspond to the light source [24] (see Kuromizu paragraph 75 and Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of dots of Kuromizu to include a size of the first dot area is greater than a size of the second dot area.  One would have been motivated to do so in order to alter the light reflectance of the light reflecting layer to be greater the further away from the light source, which is useful in a case such as if a situation occurs in which the reflecting layer may be made thinner than a certain amount, or if a material that reduces the variation in light reflectance of the reflecting layer is used when the thickness of the reflecting layer is made smaller than a certain amount (see Kuromizu paragraph 132).

With regards to Claim 23, Kuromizu, Song et al., Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 21.
Kuromizu further discloses the fan shaped area circles around the light source [24] (see Figure 19), and wherein the fan shaped area includes two terminal end portions and a curved portion between the two terminal end portions (see Figure 19; at least a portion of the plurality of dots are disposed in an area which can be drawn having a terminal end boundary near one of the dots, extending about a curve of the circle on which the dot is formed and including some of the plurality of dots extending about the arc of the circle to an area near another dot partway about the circle, thereby substantially forming a fan-shaped area circling around the light source [24]).

With regards to Claim 24, Kuromizu, Song et al., Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 21.
Kuromizu further discloses the first dot area forms a dot pattern in regular intervals (see paragraphs 101 and 128 and Figure 19; the first dot area substantially forms a dot pattern in regular intervals).

With regards to Claim 25, Kuromizu, Song et al., Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 21.
Kuromizu further discloses the second dot area forms a dot pattern in regular intervals (see paragraphs 101 and 128 and Figure 19; the second dot area substantially forms a dot pattern in regular intervals).

With regards to Claim 26, Kuromizu, Song et al., Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 21.
Kuromizu further discloses the first dot area and the second dot area are separated from each other (see Figure 19; the first and second dot areas are substantially separated by a spacing between dots of the first dot area and of the second dot area).

With regards to Claim 27, Kuromizu, Song et al., Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu further discloses the reflecting layer [30] is fixed on the substrate [25] (see paragraph 89 and Figures 10 and 11; the reflecting layer [30] is coated and cured onto substrate [25], thereby being substantially fixed on substrate [25]).

With regards to Claim 28, Kuromizu, Song et al., Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu further discloses a diameter of the upper surface of the reflective lens [27] is smaller than a diameter of the lower surface of the reflective lens [27] (see Figure 10).

With regards to Claim 29, Kuromizu, Song et al., Lee et al., and Chang et al. disclose the display device as discussed above with regards to Claim 18.
Kuromizu further discloses the upper surface of the reflective lens [27] protrudes downward toward the lower surface of the reflective lens [27] (see Figure 10; at least portion [27e] of the upper surface substantially protrudes downward toward the lower surface of the reflective lens [27]).

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Kuromizu does not teach or suggest the newly claimed combination of features including at least some of the plurality of dots disposed to form a fan shaped area partially circled around at least one of the legs of the lens, as now recited in amended Claims 1 and 18, the examiner directs the applicant to the above rejections of Claims 1 and 18, particularly pertaining to the reference Lee et al.  Lee et al. teaches at least some of the plurality of dots (comprising the beads formed on reflective layer [330], see paragraph 191 and Figure 16) are disposed to form a fan shaped area partially circled around at least one of the legs [156] (see paragraph 77 and Figure 2) of the lens [350] (see paragraphs 65, 176, and 191 and Figures 12A-12C, 16, and 14; the lens [350] is substantially fixed by legs, which are distributed at locations [112] as seen in Figures 12A-12C relative the lens [350], and locations [312] as seen in Figure 14, the dots are formed within the inner boundary shown as [330b] in Figure 16 and corresponding to boundary [330a] in Figure 14, which is substantially circled about at least one leg position [312] of lens [350] as seen in Figure 14).  Therefore, the combination of Kuromizu and Lee et al. does substantially disclose, teach, or suggest at least this limitation of amended Claim 1 and Claim18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875